HH
per curiam:
El 21 de octubre de 1994 concedimos al Ledo. César Vélez González término para que se expresara en torno a la sentencia del Tribunal Superior, Sala de Arecibo, caso Civil Núm. CAG93-422 (401), Vázquez Collazo v. Francisco Vázquez, etc., que declaró nulo un testamento abierto otorgado ante él como notario.
*93Subsiguientemente le ordenamos que mostrara causa por la cual no deberíamos suspenderlo del ejercicio de la notaría.
En su comparecencia, el licenciado Vélez González ex-puso sus circunstancias personales. Indicó que, aún cuando no fue parte en el pleito aludido, ha aceptado como ciertos los hechos contenidos en la sentencia. Reconoció la gravedad de su omisión y que procede la imposición de una sanción disciplinaria. Ha pedido que no lo suspendamos de la notaría en atención a sus muchos años en la profesión —como única fuente de trabajo— a su genuino interés y a las gestiones que realizó para corregir su falta. Final-mente, informó que uno de los coherederos no está de acuerdo con la decisión de los otros herederos de anular el testamento.
HH
Será nulo el testamento que sea otorgado sin observarse las formalidades del Código Civil. Art. 636 del Código Civil, 31 L.P.R.A. see. 2152. A su vez, el Art. 16 de la Ley Notarial de Puerto Rico, Ley Núm. 75 de 2 de julio de 1987 (4 L.P.R.A. see. 2034), ordena, en lo pertinente, que los otorgantes “y los testigos firmarán la escritura y además estamparán las letras iniciales de su nombre y apellido o apellidos al margen de cada una de las hojas del instrumento”. En cuanto a los testamentos, existe el requisito importante de unidad de acto; a saber, que todas las formalidades se practiquen en su solo acto sin que sea lícita ninguna interrupción. Art. 649 del Código Civil, 31 L.P.R.A. see. 2186; Andino v. Andino, 83 D.P.R. 138 (1961); Reyes v. Torres, 65 D.P.R. 821, 824 (1946). Ante estas disposiciones, no cabe que las iniciales de los testigos en cada folio del testamento sean puestas con posterioridad.
*94A la luz de las circunstancias aquí presentes, si bien reconocemos los factores invocados por el licenciado Vélez González, éstos no son suficientes para escapar de la san-ción disciplinaria de suspenderlo de la notaría temporalmente.

El Alguacil General del Tribunal incautará su obra notarial para ser examinada por el Director de la Oficina de Inspección de Notarías.


Se dictará sentencia para suspender al Ledo. César Vé-lez González de la notaría durante el término tres (3) meses.

El Juez Asociado Señor Rebollo López, en lugar de suspender al abogado por un término temporal e indefinido, lo suspendería por un término fijo corto. El Juez Asociado Señor Hernández Denton limitaría la sanción a una censura. El Juez Asociado Señor Fuster Berlingeri no intervino.